KENDLE INTERNATIONAL INC441 Vine Street, Suite 1200Cincinnati, Ohio 45202 December 2, 2008 VIA EDGAR AND OVERNIGHT DELIVERY Mr. Jim B. Rosenberg Ms. Dana Hartz Ms. Rose Zukin Securities and Exchange Commission Division of Corporation Finance Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Re: Kendle International Inc. Form 10-K for Year Ended December 31, 2007 Filed on March 17, 2008 Definitive Proxy Statement on Schedule 14A Filed April 14, 2008 File No.000-23019 Ladies and Gentlemen: We have received and reviewed your letter dated October 30, 2008 related to the above-referenced filings of Kendle International Inc. (“Kendle” or the “Company”).In accordance with your request, we have responded to each of the comments included in your letter.Our responses to each of the items noted in your letter are detailed below and are keyed to the numerical order of your comments. This letter has been filed with the Commission as correspondence through EDGAR. Form 10-K for the fiscal year ended December 31, 2007 Business Backlog, page 4 1. We note your disclosure regarding your backlog on page 4. If there is any portion of the $869 million of backlog that is not reasonably expected to be completed within the current fiscal year, please expand your disclosure to disclose the portion this portion of your backlog, in accordance with Item 101(c)(1)(viii) of Regulation S-K. Response: Although the Company acknowledges Regulation S-K Item 101(c)(1)(viii)’s requirements, it respectfully submits that further elaboration of our disclosure requirements in this area may not be helpful to investors.The Company believes it is difficult to accurately identify the portion of its backlog not reasonably expected to be completed within the current fiscal year for a variety of reasons, some of which are cited below. Page 2 As discussed in Part 1, Item 1 and Part 1, Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 (the “Annual Report”) or elaborated on below, the Company’s backlog is affected by a variety of factors: · Many of the Company’s contracts provide for services on a fixed-price basis and may be terminated or reduced in scope with little or no notice. Cancellations may occur for a variety of reasons, including the failure of the product to satisfy safety requirements, the Customer’s inability to manufacture sufficient quantities of the drug, unexpected results of the product or the client’s decision to terminate the development of a product. · Additionally, the scope of the contracts may change, either increasing or decreasing, the value of the contract and in the process, thereby shortening or lengthening the time that backlog may convert into net service revenues. · The average duration of the contracts in backlog fluctuates from quarter to quarter based on the individual contracts constituting backlog at any given time.Contracts vary in size and duration, with backlog converting into net service revenues over varying lengths of times dependent upon the nature of the individual contract. Notwithstanding the above, and in an effort to address the Staff’s comment, the Company proposes incorporating the following example disclosure in the Annual Report on Form 10-K for the year ending December 31, 2008 and all future periodic filings consistent with the above referenced Regulation S-K requirements.Note: The below example disclosure is based upon disclosure in the Annual Report; the last sentence of the first paragraph below is additional sample disclosure proposed in response to the Staff’s comment. Backlog Backlog consists of anticipated net service revenue from contracts, letters of intent and other forms of commitments (collectively defined as backlog) that either have not started but are anticipated to begin in the near future, or are in process and have not been completed.Amounts included in backlog represent anticipated future net service revenue and exclude net service revenue that has been recognized previously in the Consolidated Statements of Operations.Once contracted work begins, net service revenue is recognized in the Consolidated Statements of Operations.Backlog at
